Citation Nr: 0206028	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  93-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for heart disease secondary 
to a service connected right elbow disability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946.

The appeal was initially before the Board of Veterans' 
Appeals (Board) from January and October 1991 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the veteran's claim for 
service connection for heart disease secondary to the 
veteran's service connected right elbow disability.  In May 
1995, the Board remanded the veteran's appeal for further 
evidentiary development.  In October 1998, the Board, after 
finding the claim well grounded, denied the appeal.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In September 1999, 
the veteran's attorney and VA General Counsel filed a joint 
motion to vacate the Board's October 1998 decision.  By means 
of a September 1999 order, the Court vacated the Board's 
decision and remanded the issue to the Board for 
readjudication.  In April 2000, the Board remanded the 
veteran's appeal for further evidentiary development in order 
to obtain evidence cited to in the September 1999 joint 
motion.

Initially, the Board also notes that, in August 1998, the 
veteran filed a notice of disagreement with the RO's July 
1998 decision that denied claims of service connection for 
gastric ulcer disease on a direct and secondary basis.  In 
May 2000, the RO issued a statement of the case (SOC) as to 
these issues, but no substantive appeal was thereafter 
received as to these issues.  See 38 C.F.R. §§ 20.200, 
20.302(c) (2001) (an appeal requires a notice of disagreement 
and a timely filed substantive appeal after issuance of a 
statement of the case).  Consequently, these issues are not 
before the Board.  Id.  



FINDING OF FACT

The record includes uncontradicted VA medical opinion 
evidence indicating that the veteran's current heart diseases 
(congestive heart failure and coronary artery disease) are 
aggravated by the pain and stress caused by the veteran's 
service connected right elbow disability.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for heart diseases 
(congestive heart failure and coronary artery disease), as 
secondary to service-connected right elbow disability, are 
met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board finds that, while the RO did not explicitly 
considered the VCAA and its implementing regulations in 
adjudicating the claim, the new law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim.  Tellingly, by the RO decision, the statement of the 
case, the supplemental statements of the case, correspondence 
with the veteran, and the Remands, the veteran has been 
notified of the laws and regulations governing his claim and 
the reasons for the determination made regarding his claim.  
Hence, he has been informed of the information and evidence 
necessary to substantiate his claim, and has been afforded 
ample opportunity to submit such information and evidence.  
Moreover, the RO has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim.

Specifically, in response to the Board's May 1995 and April 
2000 Remand instructions, the veteran was provided a number 
of VA examinations to obtain medical opinion evidence 
necessary to the adjudication of his claim.  In addition, the 
RO has obtained and associated with the record all identified 
treatment records.

Accordingly, because there is no indication that there is any 
outstanding evidence necessary for a fair adjudication of the 
issue on appeal, the Board finds that adjudication of the 
claim at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.); VAOPGCPREC 16-92 (1992).


The Merits

As to the merits of the claim, the veteran asserts that the 
pain and associated stress caused by his service connected 
right elbow disability caused his first myocardial infarction 
and/or aggravated his congestive heart failure and coronary 
artery disease.

Initially, the Board notes that a review of the record on 
appeal shows that the RO, in January 1947, granted service 
connection for a right elbow disability.

Next, the Board notes that a review of the record on appeal 
shows service medical records as well as post-service private 
and/or VA treatment records dating back to 1948.  However, 
given that the veteran's claim is based on a theory of 
secondary incurrence, not direct service incurrence, the 
evidence outlined and discussed below will be limited to 
post-service records that relate to when the veteran was 
first diagnosed with heart disease and medical opinion 
evidence related to whether his service connected right elbow 
disability caused and/or aggravated his current heart 
disease.

With the above criteria in mind, the Board notes that a 
review of the record on appeal reveals private and VA 
treatment records dated from November to December 1982 that 
show the veteran's complaint, diagnoses, and/or treatment 
surrounding his first myocardial infarction in November 1982 
with subsequent December 1982 coronary angiography.  See 
private treatment records from Evanston Memorial Hospital 
dated in November 1982; VA treatment records dated in 
November 1982 and December 1982; private treatment records 
from Daniel G. Robinhold, M.D., dated in December 1982, and 
private treatment records from Sacred Heart General Hospital 
dated in December 1982.

Thereafter, VA and/or private treatment records, dated 
through September 2001, show the veteran's periodic 
complaints and/or treatment for chest pain and shortness of 
breath diagnosed as congestive heart failure and/or coronary 
artery disease.  See VA treatment records dated in February 
1989, September 1989, April 1990, January 1995, December 
1997, February 1999, March 1999, November 1999, February 
2000, March 2000, April 2000, June 2000, July 2000, and 
December 2000; private treatment records from Dr. Patrick 
Bergin dated in January 1995, February 1995, March 1995, and 
June 1995; and private treatment records from Sacred Heart 
General Hospital dated in February 1995.  These records also 
show the veteran's complaints and/or treatment surrounding 
coronary artery bypass surgery, as well as a second 
myocardial infarction, in 1995.  Id.  In addition, some of 
the medical records show the veteran's complaints and/or 
treatment for hypertension.

As to the relationship, if any, between the veteran's service 
connected right elbow disability and current heart disease, a 
review of the record on appeal reveal the following medical 
evidence.

In July 1990, the veteran appeared for a VA orthopedic 
examination.  At that time, after the veteran complained of 
right elbow pain and opined that there may be a relationship 
between that pain and his heart disease, the examiner opined 
that, while "[t]his veteran has a definite problem at the 
right elbow[,] . . . there is no way for me to know whether 
this would be a factor in increasing his heart problem.  
Cardiology consultation would be necessary for an opinion on 
this.

In a March 1991 letter from Clifford E. BreMiller, M.D., it 
was reported as follows:

[The veteran] was hospitalized in 
November, 1982 following a myocardial 
infarction while on a cross country haul 
with his truck.  He has been suffering 
from degenerative joint disease of the 
right elbow since military service during 
World War II.  Because of a [recurrence] 
of pain following his initial 
hospitalization elsewhere, he contacted 
me 12/08/82, and was subsequently treated 
by Dr. Daniel Robinhold, a cardiologist.  
Dr. Robinhold did a coronary angiogram 
12/08/82 which demonstrated[:] 1) an 
akinetic anteroapical wall of the left 
ventricle and modest left ventricular 
dilatation [and] 2) an occluded left 
anterior descending artery, a huge right 
coronary system with diffuse 
irregularity, but no significant 
occlusive disease.

To the question: did [the veteran's] 
previous injury of the elbow contribute 
to his heart problem, I would say that 
there is a possibility of the myocardial 
infarction of November, 1982, being 
related to a painful elbow since Dr. 
Robinhold found no significant narrowing 
in the non-occluded part of his coronary 
system.  Infarction could occur by spasm 
of an artery secondary to pain from the 
elbow.

In a June 1995 treatment record, Dr. Bergin, in response to 
the veteran's request for a letter indicating that there is a 
relationship between the veteran's elbow and heart 
disabilities, opined that " . . . there is no relationship 
and indicates [the veteran] can go for a [second] opinion." 

In a July 1995 letter from Stanley S. Baldwine, M.D., it was 
opined that the veteran's ". . . over all stress in his life 
has contributed to his coronary artery disease." 

In July 1995, at the orthopedic VA examination, the examiner 
reported that he was asked to comment on the relationship, if 
any, between the veteran's heart disease and right elbow 
disability.  In this regard, the examiner noted that the 
veteran feels the stress caused by his elbow pain is somehow 
related to his current heart disease.  Thereafter, the 
examiner opined that he ". . . did not find any orthopedic 
cause for a heart problem today, but . . . would defer to the 
medical consultant on the 
question . . ."

In July 1995, at the cardiovascular VA examination, it was 
noted that the veteran was being interviewed and having his 
chart reviewed to evaluate the potential contribution of an 
elbow injury to the development of his heart disease.  As to 
the veteran's medical history, it was noted that the veteran, 
in 1982, had the initial recognition of clinical heart 
disease with a myocardial infarction that occurred while 
driving his truck in a snowstorm in the mountains in Utah.  
Thereafter, it was noted that Dr. Robinhold told the veteran 
that the stress of the injured elbow, in association with 
difficult mountain driving experience, may have contributed 
to the myocardial infarction.  The veteran thereafter did 
well until 1995.  In 1995, he developed progressive angina 
and thereafter had a second angiography along with bypass 
surgery.  It was also noted that, while the veteran smoked 
prior to his 1982 myocardial infarction, he gave up smoking 
following the myocardial infarction, and his medical history 
included hypertension and non-insulin dependent diabetes.

Thereafter, the examiner opined that

[i]nformation has accumulated over the 
last 15 years to emphasize that anterior 
myocardial infarctions of the type that 
[the veteran] suffered are overwhelming 
'99+%' due to thrombotic obstruction in 
the coronary artery often (at least 40% 
of the time) at the site of non-
obstructive atherosclerotic disease.  
Even minor atherosclerotic disease[,] 
perhaps not apparent on routine 
angiography of the era of 1982, can be 
the sites of the development of acute 
thrombotic obstruction.  This is 
especially the case in individuals that 
are smoking which promotes thrombotic 
obstruction on non-obstructive coronary 
arteries.  Also at least half of the time 
the thombus (sic) resolves within two 
weeks and subsequent coronary angiography 
may show minor irregularities if they are 
detectable at all.  Clearly, [the 
veteran] was in an extremely stressful 
situation driving in the mountains with a 
large truck in the middle of winter in a 
storm with an injured elbow.  However, 
determining the role that the stress 
played in this type of infarction is 
always been very difficult and subject to 
debate and conjecture.  In general, this 
type of myocardial infarction stress is 
believed to play a relatively minor role 
as opposed to the type of infarction that 
develops in an individual with chronic 
coronary disease and angina that is then 
put in a situation of high stress and 
that his heart is not capable of 
providing adequate cardiac performance 
under those stressful conditions.  In 
contrast, in [the veteran's] situation 
there was likely perfectly normal cardiac 
function until a blood clot formed that 
interrupted blood flow.  The factors that 
are much more powerful in the development 
of myocardial infarction in [the 
veteran's] case are the smoking and 
hypertension and likely lipid 
abnormalities.  The role of the elbow 
injury in relationship to myocardial 
infarction is complete conjecture but 
seems to be quite small.

Starting in July 2000, Richard C. Pagett, M.D., examined the 
veteran on behalf of VA.  In this regard, the record shows a 
July 2000 examination report, August 2000 echocardiogram and 
treadmill test results, a September 2000 letter to the 
veteran, and a final November 2000 letter to the RO.  In the 
July 2000 examination report, the veteran was diagnosed with 
severe coronary artery disease, status post coronary artery 
bypass surgery, with recurrence of angina.  

In the September 2000 letter to the veteran, it was reported 
that the purpose of the letter was to summarize his 
evaluation after examining the veteran as well as reviewing 
his "rather extensive record" and the myocardial perfusion 
and echocardiogram scans.  Thereafter, it was noted that the 
veteran had "severe coronary artery disease" status post 
"1992" (sic) (should read 1982) and 1995 myocardial 
infarctions. Subsequently, the examiner opined that

 . . . while I cannot come up with a 
direct connection between the right elbow 
problem and that of your heart, clearly 
the added stress of this problem, as well 
as the psychological stress of dealing 
with the administrative issues at hand, 
can clearly worsen an already troublesome 
situation.

Lastly, in the November 2000 letter to the RO, the examiner 
reported that he had reviewed all records provided to him by 
the RO (see May and October 2000 correspondence from the RO 
to the VA examiner that shows that the records provided the 
examiner consisted of the following documents: the claims 
folder along with the Court's decision in Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc)), as well as an 
echocardiogram and a myocardial perfusion imaging study.  
Thereafter, the examiner reported that, as to the 
relationship between the veteran's service connected right 
elbow disability and heart disease, in addition to the 
opinion provided in his September 2000 letter to the veteran, 
that  

[i]t is a well accepted fact that stress, 
in whatever form, can aggravate cardiac 
conditions, particularly in patients with 
congestive heart failure, such as [the 
veteran].  It is impossible to say to 
what degree these issues play in [the 
veteran's] disease process.  It is often 
recommended for patients with congestive 
heart failure to avoid overly stressful 
situations.

Thereafter, in reply to the RO's request that the examiner 
specifically comment on ". . . 1) the baseline manifestation 
which is due to the effect of non[-]service-connected disease 
or injury, (2) the increased manifestation of which, in the 
examiners opinion, are approximately due to the service-
connected disability based on medical considerations, and 
(3), the medical consideration supporting an opinion that 
increased manifestations of a non-service connected disease 
or injury are approximately due to the service-connected 
disability . . ." the examiner opined that these 

are impossible to be known in any 
quantitative fashion.  There are no 
series of patients or academic studies 
based on veterans with congestive heart 
failure and elbow injuries on which to 
base any sort of the above specific 
findings.

What I can say is that we have a 73-year-
old gentleman who is status post 
myocardial infarction with a 
significantly reduced ejection fraction 
of his left ventricle, which results in 
congestive heart failure.  As with most 
patients, the correlation between his 
clinical disease and the psychological 
ramifications and manifestations of that 
disease are correlated, although the 
identification of causation or 
qualification of their relationship is 
not possible.

The veteran, on three occasions, filed with the RO 
essentially the same medical treatise evidence.  In summary, 
the medical treatises filed by the veteran discussed the 
relationship between stress and/or other psychiatric factors 
and heart disease.  In general, the articles reported that 
there was a relationship.

The veteran appeared for a personal hearing in May 2001.  At 
that time, he testified that, as a long haul truck diver, he 
had to constantly use his right arm to shift gears which 
caused increased pain.  Thereafter, the veteran testified 
that the pain and stress generated by his service connected 
right elbow disability caused his current heart problems.  
The veteran also reported that he had had two myocardial 
infarctions - one in 1982 and one in 1995.  The veteran also 
reported that that he had had heart surgery around the time 
of his second myocardial infarction.

Analysis

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may also 
be warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is also payable 
when service-connected disability has aggravated a non-
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Next, the Board notes that in deciding whether the veteran's 
service connected right elbow disability caused or aggravated 
the veteran's current heart disease, it is the responsibility 
of the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  That responsibility is 
particularly onerous where, as here, medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

With regard to the medical evidence, a diagnosis or opinion 
by a medical professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is to be given little to no weight.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, the 
weight to be accorded the evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.  

Initially, the Board notes that the record contains divergent 
medical opinions as to whether the pain and stress caused by 
the veteran's service connected right elbow disability while 
shifting gears on a truck during a snowstorm in the mountains 
of Utah caused the veteran's first myocardial infarction in 
1982; which myocardial infarction first brought to light the 
fact that the veteran suffered for heart disease which heart 
disease was later diagnosed as congestive heart failure and 
coronary artery disease.  See March 1991 letter from Dr. 
BreMiller ("I would say that there is a possibility of the 
myocardial infarction of November, 1982, being related to a 
painful elbow . . .") (Emphasis Added); But see July 1990 VA 
examination report ("[t]his veteran has a definite problem at 
the right elbow[,] . . . there is no way for me to know 
whether this would be a factor in increasing his heart 
problem.  Cardiology consultation would be necessary for an 
opinion on this.) (Emphasis Added); June 1995 treatment 
record from Dr. Bergin (" . . . there is no relationship . . 
." between the veteran's elbow and heart disabilities) 
(Emphasis Added); July 1995 orthopedic VA examination (he ". 
. . did not find any orthopedic cause for a heart problem 
today, but . . . would defer to the medical consultant on the 
question . . .") (Emphasis Added); and July 1995 
cardiovasculare VA examination (". . . [A]anterior myocardial 
infarctions of the type that [the veteran] suffered are 
overwhelming '99+%' due to thrombotic obstruction in the 
coronary artery . . . Clearly, [the veteran] was in an 
extremely stressful situation driving in the mountains with a 
large truck in the middle of winter in a storm with an 
injured elbow . . . [D]etermining the role that the stress 
played in this type of infarction is always been very 
difficult and subject to debate and conjecture.  In general, 
this type of myocardial infarction stress is believed to play 
a relatively minor role as opposed to the type of infarction 
that develops in an individual with chronic coronary disease 
and angina that is then put in a situation of high stress . . 
. In contrast, in [the veteran's] situation there was likely 
perfectly normal cardiac function until a blood clot formed 
that interrupted blood flow . . . The role of the elbow 
injury in relationship to myocardial infarction is complete 
conjecture but seems to be quite small.) (Emphasis Added).

Nonetheless, the Board notes that the record contains medical 
evidence to the effect that the pain and stress caused by the 
veteran's service connected right elbow disability aggravates 
his current heart diseases (congestive heart failure and 
coronary artery disease).  Specifically, Dr. Pagett, in 
response to VA's request for medical opinion evidence as to 
the issues of causation and aggravation (see Board Remands 
dated in May 1995 and April 2000; and RO memorandum to the VA 
examiner dated in May and October 2000) after a review of the 
record and examination of the veteran, as well as after 
additional testing provided, in part, the following two 
opinions.  In the September 2000 letter to the veteran, he 
opined that "the added stress of this problem (i.e., the 
service connected right elbow disability) . . . can clearly 
worsen an already troublesome situation."  Thereafter, in Dr. 
Pagett's November 2000 letter to the RO, he opined that "[i]t 
is a well accepted fact that stress, in whatever form, can 
aggravate cardiac conditions, particularly in patients with 
congestive heart failure, such as [the veteran] . . . [and] 
[a]s with most patients, the correlation between his clinical 
disease and the psychological ramifications and 
manifestations of that disease are correlated . . .".

What the Board finds significant about this case is that 
there is no medical evidence that contradicts Dr. Pagett 
opinions that the veteran's current heart diseases 
(congestive heart failure and coronary artery disease) are 
worsened (i.e., aggravated), at least in some small part, by 
the pain and stress caused by his service connected right 
elbow disability. 

As indicated above, the Court has stated that VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 175 (1991).  Accordingly, the Board finds that 
the evidence that the pain and stress caused by the veteran's 
service connected right elbow disability aggravates his 
current heart diseases (congestive heart failure and coronary 
artery disease) is at least in relative equipoise.  See 
38 U.S.C.A. § 5107 (Supp. 2001); 38 C.F.R. § 3.102 (2001).  
Under such circumstances, and granting the veteran the 
benefit of any doubt in this matter, the Board has no other 
chose but to conclude that the medical evidence shows the 
veteran's service connected right elbow disability aggravates 
the veteran's heart disease.  Therefore, given that service 
connection is in effect for a right elbow disability and 
given that the medical opinion evidence of aggravation, a 
grant of service connection for heart disease is warranted.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310 (2001).


ORDER

Service connection for heart disease (congestive heart 
failure and coronary artery disease), secondary to service 
connected right elbow disability, is granted.


REMAND

The Board notes that the veteran, in an October 1996 
statement in support of claim, disagreed with the RO's 
September 1996 denial of claims for service connection for 
neck and shoulder disabilities.  (Parenthetically, the Board 
notes that, while the RO characterized the issues on appeal 
as being original claims for service connection, a review of 
the record on appeal shows that these claims had been earlier 
denied by the RO.  Therefore, the correct characterization of 
these claims in any future development should be as 
applications to reopen and not claims for service 
connection.)  No further action was taken by the RO.

The Board notes' that the Court has recently indicated that 
referral to the RO of issues with which the veteran disagrees 
does not suffice.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Rather, a remand is required.  Id.  Consequently, 
the application to reopen issues are remanded for the 
following action:

The RO should issue a statement of the 
case with respect to the application to 
reopen claims of service connection for 
neck and shoulder disabilities.  If, and 
only if, the veteran files a timely 
substantive appeal as to either issue, 
should that issue be returned for review 
by the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The veteran may submit additional 
evidence or argument with respect to these issues.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

